:,/
      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page I of l



                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                           V.                                        (For Offenses Committed On or After November 1, 1987)


                             Marcelino Diaz-Lopez                                    Case Number: 3:19-mj-23913

                                                                                     Chloe S. Dillon
                                                                                     Defendant's Attorney


      REGISTRATION NO. 8929 2298                                                                                      FILED
      THE DEFENDANT:                                                                                                  SEP 3 O 2019
       IZl pleaded guilty to count(s) 1 of Complaint
       D was found guilty to count( s)                                           ~~~LERK, U.S. DISTRICT COURT

         after a plea of not guilty.                                             BY
                                                                                                              ...
                                                                                                              II                   - - ,...,_,


                                                                                                         DEPUTY
         Accordingly, the defendant 1s adjudged gmlty of such count(s), which mvolve the followmg offense(s):
      Title & Section                    Nature of Offense                                                             Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1
       •    The defendant has been found not guilty on count(s)
                                                                               -------------------
       •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:
                                                                               \/I           /!    -,
                                                                                              I iJ
                                     •    TIME SERVED                          ,,Cl _ _ _ _ _ _ _ _ _ _ days

       IZl Assessment: $10 WAIVED IZl Fine: WAIVED
       IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Monday, September 30, 2019
                                                                                 Date of Imposition of Sentence


      Received
                    - --------
                    DUSM                                                         Hlili.~OCK
                                                                                 UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                       3:19-mj-23913
